 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                   No. 2: 19-cv-0974 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    D. WISE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to modify the scheduling

19   order filed March 16, 2021, pursuant to the mailbox rule. (ECF No. 79.) In this motion, plaintiff

20   seeks an extension of time to file a motion to compel and a dispositive motion. For the reasons

21   stated herein, plaintiff’s motion to modify the scheduling order is granted.

22   Legal Standard

23          The court will modify dates set forth in a scheduling order only upon a showing of good

24   cause by the moving party. Fed. R. Civ. P. 16(b); Johnson v. Mammoth Recreations, Inc., 975

25   F.2d 604, 608 (9th Cir. 1992). The “good cause” standard “primarily considers the diligence of

26   the party seeking the amendment.” 975 F.2d at 609.

27   ////

28   ////
                                                       1
 1   Background

 2          On October 17, 2019, the undersigned ordered service of plaintiff’s amended complaint as

 3   to the following claims: 1) defendants Wise and Matteson allegedly violated plaintiff’s Eighth

 4   Amendment right to outdoor exercise; 2) defendants Wise, Broadstone and Zuniga allegedly

 5   retaliated against plaintiff for threatening to bring a civil rights action; and 3) defendants Wise,

 6   Broadstone, Zuniga and Matteson allegedly violated the California Tort Claims Act. (ECF No.

 7   15.)

 8          On February 20, 2020, defendants filed an answer to plaintiff’s amended complaint. (ECF

 9   No. 25.)

10          On February 28, 2020, the court issued a discovery and scheduling order setting the

11   discovery deadline for June 26, 2020, and the dispositive motion deadline for September 11,

12   2020. (ECF No. 26.)

13          On June 2, 2020, defendants filed a motion for partial summary judgment on the grounds

14   that plaintiff failed to exhaust administrative remedies as to his First Amendment retaliation

15   claims and related state law claims. (ECF No. 31.)

16          On June 3, 2020, defendants filed a motion to modify the scheduling order. (ECF No. 33.)

17   In relevant part, defendants requested that discovery regarding the merits of plaintiff’s retaliation

18   and related state law claims be stayed pending the outcome of the motion for partial summary

19   judgment. (Id.) On July 22, 2020, the undersigned granted this request. (ECF No. 45.) The

20   undersigned also stayed all discovery by defendants pending resolution of the partial summary
21   judgment motion. (Id.)

22          On June 10, 2020, plaintiff filed a motion to modify the scheduling order. (ECF No 35.)

23   Plaintiff requested an extension of time to serve defendants with one final set of discovery

24   requests and a motion to compel based on the responses to the final set of discovery requests, if

25   appropriate. (Id.) On July 22, 2020, the undersigned granted this request. (ECF No. 45.)

26          On August 3, 2020, plaintiff filed a motion to amend and proposed second amended
27   complaint. (ECF Nos. 48, 49.)

28          On November 16, 2020, plaintiff filed a motion to compel. (ECF No. 64.)
                                                         2
 1           On December 2, 2020, the court granted defendants’ motion for partial summary

 2   judgment. (ECF No. 65.) The court also granted, in part, plaintiff’s motion to amend. (Id.) The

 3   court granted plaintiff’s request to add a due process and related state law claim against defendant

 4   Wise. (Id.)

 5           On January 4, 2021, defendants filed an answer to plaintiff’s second amended complaint.

 6   (ECF No. 70.)

 7           On January 7, 2021, the undersigned reset the discovery and dispositive motion deadlines.

 8   (ECF No. 72.) The undersigned ordered that defendants could conduct discovery until March 26,

 9   2021. (ECF No. 72.) The undersigned ordered that plaintiff could conduct discovery as to his

10   new due process and related state law claims against defendant Wise until March 26, 2021. (Id.)

11   All motions to compel were to be filed by March 26, 2021. (Id.) The undersigned set the

12   dispositive motion deadline for May 28, 2021. (Id.)

13           On January 14, 2021, the undersigned granted in part and denied in part plaintiff’s motion

14   to compel filed November 16, 2020. (ECF No. 74.)

15   Discussion

16           In the pending motion, plaintiff seeks an extension of time to file a motion to compel

17   regarding defendant Wise’s responses to discovery requests. (ECF No. 79.) Plaintiff alleges that

18   “attempting to compel discovery utilizing the law library ‘paging’ services has already proven

19   largely unsuccessful.” (Id. at 2.) Plaintiff alleges that he is being denied physical access to the

20   law library. (Id. at 5.)
21           In the opposition to the pending motion, defendants state plaintiff served defendant Wise

22   with a request to production of documents and request for admissions on January 14, 2021. (ECF

23   No. 80 at 2.) On January 17, 2021, plaintiff served defendant Wise with another request for

24   production of documents and set of interrogatories. (Id.) On March 3, 2021, and March 8, 2021,

25   defendants responded to these requests. (Id.) Defendants argue that use of a paging system in

26   lieu of physical access to the library is not a violation of plaintiff’s First Amendment right to
27   access the courts. (Id. at 3.) Defendants also argue that it is highly unlikely that extensive legal

28   research is necessary for plaintiff to file a motion to compel. (Id.)
                                                        3
 1          In the reply to defendants’ opposition, plaintiff argues that defendants waited until the

 2   discovery period had almost expired before acknowledging his meet and confer request. (ECF

 3   No. 81.) Plaintiff argues that if defendants had responded to plaintiff’s meet and confer requests

 4   a week earlier, “the motion to compel may have been so small that it could have been filed by

 5   March 26, or possibly April 2.” (Id. at 2.) This argument suggests that plaintiff’s inability to file

 6   a timely motion to compel is unrelated to alleged inadequate law library access.

 7          Nevertheless, the undersigned finds good cause to grant plaintiff’s motion for an extension

 8   of time to file a motion to compel. Plaintiff filed his motion for extension of time before the

 9   discovery deadline expired. Plaintiff is a state prisoner, proceeding without counsel. Plaintiff is

10   unable to access the prison law library due to the COVID-19 pandemic. Based on these

11   circumstances, the undersigned finds good cause to grant plaintiff’s motion for an extension of

12   time to file a motion to compel.

13          On April 21, 2021, plaintiff filed a motion to compel addressing defendant Wise’s

14   responses to his discovery requests. (ECF No. 82.) The motion to compel addresses responses to

15   ten requests for production of documents and four interrogatories. (Id.) Plaintiff’s motion to

16   compel is deemed timely filed.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.   Plaintiff’s motion to modify the scheduling order (ECF No. 79) is granted;

19          2. Plaintiff’s motion to compel filed April 21, 2021 (ECF No. 82), is deemed timely

20               filed; defendants shall file a response to plaintiff’s motion to compel within twenty-
21               one days of the date of this order; plaintiff may file a reply within fourteen days

22               thereafter;

23          3. The dispositive motion deadline is extended to August 6, 2021.

24   Dated: April 29, 2021

25

26
     Wit974.eot(2)
27

28
                                                        4
